Henry Tifet died June 16, 1849, owning 360 shares of the stock of the Cayuga County Bank. His will contained the following bequests: “I give, devise and bequeath unto my wife, Ursula Tifft, 240 shares of bank *118stock in the Cayuga County Bank, at Auburn; also, all my household furniture, books and wearing apparel, all of which property and bank stock above mentioned are to be delivered to her as soon as may be after the letters testamentary shall have been granted and issued on this will, and are in lieu of dower.”
Also, “ I give, devise and bequeath to Harriet S. Grlover 120 shares of stock in the Cayuga County Bank, at Auburn, to be transferred to her as soon as letters testamentary shall be issued and granted on this will.” The will contained no other bequest of stock in that bank. On the 14th of August, 1849, the bank declared a dividend on its stock, payable September 1st; letters testamentary were issued to the defendant August 16th, and 240 shares of said stock were transferred by him to the plaintiff, August 23d, 1849.
The dividend is sought to be recovered by the plaintiff in this suit; and judgment was rendered in her favor by the Supreme Court, on the ground that the bequest was of the specific stock held by the testator at the time of his death. That judgment was reversed, this court holding that the legacy was general, and would have required the executor to have purchased and delivered to the plaintiff that amount of stock, if it had not been possessed by the testator at the time of his death.
(S. C, 8 N. Y. 516.)